Citation Nr: 1048124	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
April 1965 to  
May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 Rating Decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Unfortunately, a remand is required in this case to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, 
generally, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the 
Veteran has been diagnosed with hepatitis C.  Concerning the 
question of in-service disease or injury, the Veteran alleges he 
was infected with hepatitis C when he was inoculated by "jet 
injectors" (air guns) in service.  Service treatment records 
show that the Veteran received immunizations during service via 
injections, to include receiving typhoid vaccinations in 1964 and 
1966; a tetanus vaccination in 1964; a typhus vaccination in 
1965; cholera vaccinations in 1965, 1966, and 1967; and a yellow 
fever vaccination in 1965.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern the relationship, if any, between the Veteran's 
diagnosed hepatitis C and his military service, in particular the 
air gun inoculations in service.  These questions must be 
addressed by an appropriately qualified medical professional.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Given the inoculations by air gun in service, the current 
diagnosis of hepatitis C, and the Veteran's statements asserting 
a relationship between the current hepatitis C and air gun 
inoculations, the Board finds that a VA examination with medical 
nexus opinion is required to determine whether the current 
hepatitis C is causally related to active service.  The Board 
notes that this evidence must be considered together with all of 
the appropriately applicable information regarding hepatitis C.

The Board finds that there is a complex medical question 
presented by this case which is not currently addressed by the 
evidence of record.  The Board notes that no VA or private 
medical report is of record with an etiology opinion specifically 
addressing the question of relationship of current hepatitis C to 
in-service air gun inoculations.

In disability compensation (service connection) claims, VA must 
provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the factor of relationship of current disability 
to service, the United States Court of Appeals for Veterans 
Claims has indicated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and a veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. at 83; see 
also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while 
there must be "medically competent" evidence of a current 
disability, "medically competent" evidence is not required to 
indicate that the current disability may be associated with 
service).

A Veterans Benefits Administration (VBA) Fast Letter issued in 
June 2004 (FL 04-13, June 29, 2004) identified "key points" 
that included the fact that hepatitis C is spread primarily by 
contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with repeated, 
direct percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions before 
screening of the blood supply began in 1992, and hemophiliacs 
treated with clotting factor before 1987).  

It was concluded in FL 04-13 that the large majority of hepatitis 
C infections can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  It also noted that transmission of hepatitis 
C virus with air gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence of documented 
cases of air-gun infection.  The Fast Letter noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission and, if applicable, a rationale as to why 
the examiner believes the air gun was the source of the hepatitis 
C.


The examiner's report should include a full discussion of all 
potential modes of transmission, including air-gun inoculation, 
drug use, or other claimed risk factors, and indicate whether it 
was at least as likely as not that the Veteran's hepatitis C 
infection was caused by an in-service risk factor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his hepatitis C.  The examiner 
is requested to offer an opinion as to the 
likelihood that the Veteran's hepatitis C is 
related to service.

In assessing the relative likelihood as to 
origin and etiology of the hepatitis C 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the hepatitis C 
is causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.  

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

The examiner is directed to consider the 
Veteran's reported history of inoculation 
by use of an air gun in service.  For the 
purposes of the examination, the record 
also documents the Veteran's post-service 
risk factors of a history of intravenous 
drug use, specifically cocaine and heroin 
use.  In addition to the in-service air gun 
inoculations, please discuss these risk 
factors in explaining your opinion.  

All opinions are to be accompanied by a 
rationale consistent with the evidence of 
record.  If the requested medical opinion 
cannot be given, the examiner should state 
the reason(s) why.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue of 
service connection for hepatitis C should 
be readjudicated in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO/AMC should 
furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC), and afford 
them the appropriate time period for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  It is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, as the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2010).
 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 


